Citation Nr: 0822573	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, secondary to a service-connected left knee 
disability.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1975 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2001, June 2004, and July 2005 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that increased the disability rating for the 
veteran's left knee from 10 to 30 percent disabling, denied 
his claim of entitlement to service connection for a low back 
disability, secondary to the left knee disability, and denied 
his claim of entitlement to a TDIU rating.

The issues of entitlement to service connection for a low 
back disability, secondary to the left knee disability, and 
entitlement to a TDIU rating are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since September 22, 2000, the veteran's left knee 
disability has been manifested by extension limited by less 
than 10 degrees, flexion limited to 48 degrees or more, 
crepitation, instability, weakness, and tenderness, but no 
effusion or edema.  There is no clinical evidence of 
ankylosis, subluxation, dislocation, or locking.

2.  Since October 2, 2003, the veteran's left knee disability 
has been manifested by severe degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
left knee disability have not been met since September 22, 
2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, Diagnostic Codes (DCs) 5010, 5055, 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2007).

2.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the left knee are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, DCs 5003, 
5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating


Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2007).  However, those provisions should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2007); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2007).  
It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

A claimant who has compensable arthritis and compensable 
instability of the knee may be rated separately under DC 5003 
and DC 5257.  However, a separate rating must be based on 
additional disability.  38 C.F.R. § 4.14 (2007); VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations may be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's left knee disability is currently rated 30 
percent disabling under DC 5257.  As a 30 percent rating is 
the maximum available disability rating under that diagnostic 
code, DC 5257 may not serve as the basis for an increased 
rating in this case.  38 C.F.R. § 4.71a, DC 5257 (2007).

In considering the applicability of other diagnostic codes, 
the Board finds that Diagnostic Codes 5003 and 5010, which 
contemplate arthritis, DC 5260, which contemplates limitation 
of flexion of the leg, and DC 5261, which contemplates 
limitation of extension of the leg, are also applicable in 
this instance.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 
5260, 5261 (2007).  

In contrast, the Board finds that DCs 5256 (ankylosis of the 
knee), 5258 (dislocation of semilunar cartilage), 5259 
(symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
those conditions.  Specifically, the veteran has consistently 
denied episodes of dislocation, and no treatment record, or 
any report of VA examination demonstrates any objective 
finding of dislocation of the left knee.  While the veteran 
has reported locking, no treatment record, or any report of 
VA examination demonstrates any objective finding of locking.  
Even if there were objective evidence of locking, however, 
DC 5258 provides for a maximum 20 percent rating, and the 
veteran is already in receipt of a 30 percent rating under 
DC 5257.  Accordingly, even considering the veteran's report 
of locking, DC 5257 may not provide a basis for an increased 
rating in this case.  38 C.F.R. § 4.71a, DCs 5258 and 5259.  
Ankylosis of the left knee is not shown.  As the veteran has 
not undergone any surgical procedures on his left knee, 
DC 5259 is not applicable.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from October 2002 to March 2007 
reveal complaints of left knee pain with crepitation on range 
of motion testing.  The exact range of motion of the 
veteran's knee, however, was recorded on only one occasion 
during this time period.  In July 2003, the veteran was found 
to have left knee flexion to 48 degrees, and left knee 
extension limited by 17 degrees.  In November 2003, the 
veteran was noted to have "decreased" passive range of 
motion of the left knee secondary to pain.

The veteran underwent VA examination in September 2001, 
October 2003, and August 2004.  On VA examination in 
September 2001, the veteran complained of experiencing pain, 
weakness, stiffness, swelling, instability, giving way, 
locking, fatigability, and lack of endurance in the left 
knee.  Physical examination of the left knee revealed 
instability, weakness, and tenderness, but no effusion or 
edema.  There was no locking.  Range of motion of the left 
knee was from 3 degrees extension to 96 degrees flexion, with 
pain.  

On examination in October 2003, the veteran complained of 
experiencing pain, heat and redness, weakness, stiffness, 
swelling, instability, giving way, locking, fatigability, and 
lack of endurance in the left knee.  Physical examination of 
the left knee revealed instability, weakness, and tenderness, 
but no effusion or edema.  There was no locking or 
subluxation.  Range of motion of the left knee was from 12 
degrees extension to 64 degrees flexion, with pain.  X-ray 
examination revealed severe degenerative joint disease.

Finally, on examination in August 2004, the veteran 
complained of experiencing pain, heat, redness, weakness, 
stiffness, swelling, instability, giving way, locking, 
fatigability, and lack of endurance in the left knee.  
Physical examination of the left knee revealed tenderness, 
but no effusion or edema.  There was no locking or 
subluxation.  Range of motion of the left knee was from 0 
degrees extension to 90 degrees flexion, without pain.  He 
was able to further flex to 110 degrees, with pain.  X-ray 
examination revealed severe degenerative joint disease.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On VA 
examination in September 2001 and August 2004, the veteran's 
extension was limited to 3 degrees.  A compensable rating is 
not warranted for either extension to 0 degrees or extension 
limited to 3 degrees.  In a July 2003 record of treatment, 
and on VA examination in October 2003, the veteran had 
extension limited by 17, and 12 degrees, respectively.  While 
20 and 10 percent ratings for extension limited by these 
degrees are warranted, respectively, the Board finds that 
because the veteran had extension to 3 degrees approximately 
in September 2001, and full extension to 0 degrees on 
examination in August 2004, the Board considers the two 
readings of limitation of extension to 12 and 17 degrees to 
be evidence reflecting a temporary exacerbation of the left 
knee disability for which the veteran is not entitled to 
compensation.  Additionally, treatment records dated from 
October 2002 to March 2007 do not suggest that the veteran 
had extension limited by more than 5 degrees.  Extension 
limited by no more than 5 degrees warrants a noncompensable 
evaluation.  As the evidence overall suggests that the 
veteran has had noncompensable limitation of left knee 
extension since September 2000, when his claim for an 
increased rating was filed, the Board finds that DC 5261 
cannot serve as a basis for an increased rating in this case.  
Similarly, DC 5260 cannot serve as a basis for an increased 
rating in this case.  The flexion of the veteran's left knee 
would have to be limited to 45 degrees in order to warrant a 
compensable rating of 10 percent.  Here, the evidence 
reflects that the flexion of the veteran's left knee has been 
limited to 48 degrees at worst.  Flexion to 48 degrees does 
not warrant a compensable rating under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of those diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 
(2005).  VAOPGCPREC 9-2004 held that separate ratings could 
be assigned when the criteria under DCs 5260 and 5261 were 
met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

However, in this case the veteran has been shown on X-ray 
examination to have osteoarthritis in his left knee.  
Specifically, degenerative changes were noted on X-ray 
examination in October 2003.  Where there is limitation of 
motion, but the limitation of motion is noncompensable under 
the limitation of motion diagnostic codes, X ray confirmation 
of arthritis in the affected joint will warrant a 10 percent 
rating under DC 5003.  Also, a 10 percent rating may apply 
where limitation of motion is absent, but there is X-ray 
evidence of arthritis involving two or more major joints or 
involving two or more minor joint groups.  38 C.F.R. § 4.71a, 
DC 5003.  The knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  In this case, the veteran has limited range of 
motion in his left knee.  The Board finds that, on this 
basis, the veteran is entitled to a separate 10 percent 
rating for limitation of motion of his left knee with X-ray 
evidence of arthritis under DC 5003.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the left knee being limited in motion to the 
extent required any rating higher than 30 percent for 
instability and 10 percent for X-ray evidence of arthritis 
with noncompensable limitation of motion.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the veteran's service-connected knee disability.  The 
evidence does not show that the veteran's knee disability is 
productive of marked interference with employment which would 
be exceptional for that envisioned by the rating schedule at 
the veteran's current rating nor does the evidence show 
frequent hospitalization related to the knee.  Rather, the 
evidence shows that the veteran is largely unemployable for 
reasons related to his nonservice-connected low back 
disability.  In an April 2007 statement, the veteran's 
treating physician opined that his knee rendered him 
partially disabled, whereas his back disability had caused 
him to be partially paralyzed, prohibiting him from attaining 
gainful employment.  Because the veteran's unemployability is 
related to his nonservice-connected low back disability, the 
assignment of an extraschedular rating for the veteran's left 
knee disability is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrants no more than a 30 
percent rating pursuant to DC 5257.  However, the Board finds 
that the weight of the credible evidence demonstrates that 
the veteran is entitled to a separate 10 percent rating for 
the presence of arthritis with limitation of motion pursuant 
to DC 5003.  All benefit of reasonable doubt has been 
resolved in favor of the claimant in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003, December 2003, 
and March 2006; a rating decision in October 2001; a 
statement of the case in March 2003; and supplemental 
statements of the case in April 2003, October 2004, February 
2007, and April 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained numerous medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 30 percent for a left knee disability, 
rated pursuant to Diagnostic Code 5257, is denied.

A separate 10 percent rating for degenerative joint disease 
of the left knee pursuant to Diagnostic Code 5003 is granted.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a low back 
disability, secondary to the service-connected left knee 
disability, and the claim of entitlement to a TDIU rating.  
The veteran contends that his low back disability developed 
as a result of problems associated with his service-connected 
left knee disability.  Specifically, the veteran asserts that 
his current low back disability stems from a 1986 incident in 
which his left knee locked up, causing him to fall from 
scaffolding, and resulting in compression fractures of the 
L1, L2, and L4 vertebrae.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran has 
already been afforded two VA examinations in conjunction with 
his claim for service connection for a low back disability, 
in August 2004 and in May 2005.

The August 2004 examiner determined, without providing a 
rationale, that the veteran's low back disability was related 
to his service-connected left knee disability.  There is no 
indication, however, that the examiner reviewed the veteran's 
claims file in rendering this opinion.  Accordingly, it 
appears that the examiner based his determination upon the 
history as reported by the veteran.  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).

The May 2005 examiner in contrast determined that the 
veteran's low back disability could not be related to his 
left knee disability without resorting to speculation.  The 
rationale provided was that it was more likely that the 
veteran's back disability was related to his long history of 
strenuous activity (physical labor), and the aging process.  
The May 2005 examiner did not address whether the  left knee 
had aggravated his low back disability.  As the veteran 
contends that his current low back disability is related to 
his left knee disability, and it remains unclear to the Board 
whether the veteran's service-connected left knee has 
aggravated his low back disability, the Board finds that a 
remand for an additional examination and opinion is required.  
38 C.F.R. § 3.159(c)(2) (2007).

Lastly, with regard to the veteran's claim for a TDIU rating, 
the Board finds that this claim is inextricably intertwined 
with the veteran's pending claim for service connection for a 
low back disability.  The appropriate remedy where a pending 
claim is inextricably intertwined with claim currently on 
appeal is to defer adjudication of the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a joints 
examination.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should specifically opine as 
to the following questions.  The 
rationale for all opinions must be 
provided.

a.  Is it as likely as not (50 
percent probability or greater) 
that the veteran's low back 
disability was either caused or 
aggravated (permanently increased 
in severity beyond the natural 
progress of the disease) by his 
service-connected left knee 
disability?  The examiner should 
comment on the veteran's report of 
a 1986 back injury caused by 
giving way of the left knee, and a 
June 2004 record of treatment 
demonstrating complaints of 
radiating low back pain following 
a fall caused by giving way of the 
left knee.
	
b.   Is it as likely as not (50 
percent probability or greater) 
that the veteran's low back 
disability is related to the motor 
vehicle accident referenced in his 
service medical records?  The 
examiner should address the 
likelihood that the disability 
associated with this injury pre-
existed his entry into service, 
and also whether it is at least as 
likely as not (50 percent 
probability or greater) that the 
disability demonstrated on 
examination in February 1978 is 
related to service.
	
c.  If the disability is 
determined to have pre-existed his 
entry into service, the examiner 
should address whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's low back disability was 
aggravated (permanently increased 
in severity beyond the natural 
progress of the disease) as a 
result of his active duty service.  

2.  Then, readjudicate the veteran's 
claims.  If action remains adverse to 
the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


